 542317 NLRB No. 79DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings. In adopting the judge's
credibility findings and his further finding that the Respondent vio-
lated Sec. 8(a)(1) by unlawfully interrogating employee Romaniello,
we find it unnecessary to rely on the judge's inference of antiunion
animus arising from the conduct that was subject to the September
1993 settlement agreement. Accordingly, we do not rely on the
judge's statements concerning the significance of the April 20, 1994
discharge and ejection of Dennis Romaniello and other employees
from the Respondent's property. In particular, in finding that the Re-
spondent violated Sec. 8(a)(1) of the Act through Supervisor Michael
Tomanelli's interrogation of Romaniello concerning testimony that
the latter might give at a Board representation hearing, we rely on
the immediate circumstances of that interrogation, including Toma-
nelli's hostile remarks when Romanielli sought to avoid giving a
specific answer to the inquiry.SSC Corp. and Local 813, International Brother-hood of Teamsters, AFL±CIO. Case 29±CA±17776May 19, 1995DECISION AND ORDERBYMEMBERSSTEPHENS, COHEN, ANDTRUESDALEOn December 23, 1994, Administrative Law JudgeJesse Kleiman issued the attached decision. The Gen-
eral Counsel filed exceptions with a brief in support
and a statement in support of the judge's decision and
the Respondent filed cross-exceptions with a brief in
support and an answer to the General Counsel's excep-
tions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions, and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, SSC Corp., Holtsville,
New York, its officers, agents, successors, and assigns,
shall take the action set forth in the Order.Catherine Creighton, Esq., for the General Counsel.Evan J. Spelfogel, Esq. (Epstein, Becker & Green, P.C), forthe Respondent.Michael Lieber, Esq., for the Union.DECISIONSTATEMENTOFTHE
CASEJESSEKLEIMAN, Administrative Law Judge. Upon thebasis of a charge filed on October 27, 1993, by Local 813,
International Brotherhood of Teamsters, AFL±CIO (the
Union), a complaint and notice of hearing was issued on De-
cember 10, 1993, against SSC Corp. (the Respondent), alleg-
ing that the Respondent had engaged in certain unfair labor
practices within the meaning of Section 8(a)(1) of the Na-
tional Labor Relations Act. By answer received December
22, 1993, at the Board the Respondent denied the material
allegation in the complaint.A hearing was held before me on September 12 and 13,1994, in Brooklyn, New York. Subsequent to the close of the
hearing, the General Counsel and the Respondent filed briefs.On the entire record and the briefs of the parties, and onmy observation of the witnesses, I make the followingFINDINGSOF
FACTI. THEBUSINESSOFTHERESPONDENT
The Respondent, at all times material, is and has been aNew York corporation with an office and place of business
located at 971 Waverly Avenue, Town of Holtsville, County
of Suffolk, State of New York, engaged in supplying sanita-
tion services, including the hauling of refuse from residential
and commercial sites. The Respondent annually in the con-
duct of its business operations performed services valued in
excess of $50,000 for various enterprises located in the State
of New York, each of which enterprises, in turn, is directly
engaged in interstate commerce and meets a Board standard
for the assertion of jurisdiction, exclusive of indirect inflow
or indirect outflow. I therefore find that the Respondent is
an employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
Local 813, International Brotherhood of Teamsters, AFL±CIO is a labor organization within the meaning of Section
2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
The complaint alleges, in substance, that the Respondentviolated Section 8(a)(1) of the Act by unlawfully interrogat-
ing its employees about their upcoming testimony at a Na-
tional Labor Relations Board proceeding in Case 29±RC±
8228 and by threatening its employees with bodily harm to
them and to their families and damage to their property if
they testified in that proceeding. The Respondent denies
these allegations.A. The Evidence1. BackgroundThe Union began its organizing campaign among the Re-spondent's employees in early April 1993. Employee Dennis
Romaniello, employed by the Respondent as a truckdriver
since April 1991, actively supported the Union in its cam-
paign. On April 20, 1993, the Respondent discharged 13 of
its employees (truckdrivers and helpers) among whom was 543SSC CORP.1Romaniello, Odietus, and Catone were among the 13 employeeswho had been terminated previously by Tomanelli and then rein-stated by court order. Neither Odietus nor Catone were called as wit-nesses to testify although both were still employed by the Respond-
ent at this time.2Although Hansen was present each day during the hearing in theinstant case he was not called as a witness.Romaniello. These employees were terminated by the Re-spondent's overall supervisor, Michael Tomanelli, who also
told them at the time ``to get the fuck off the property.'' The
Union filed a charge with the Board in Case 29±CA±17293
and a complaint was issued by the Regional Director for Re-
gion 29 alleging, among other violations of the Act, the un-
lawful discharges of these employees. The Regional Director
sought and obtained injunctive relief under Section 10(j) of
the Act on July 23, 1993, whereupon the Respondent rein-
stated the 13 employees who had been terminated, including
Romaniello, on July 26, 1993. Thereafter, in late August and
early September 1993, the parties entered into a formal
``Stipulation'' agreement settling and remedying all the al-
leged unfair labor practices set forth in the complaint and
containing a ``nonadmissions'' clause therein.After his reinstatement, employee Romaniello remainedactive in the Union's ongoing organizational campaign solic-
iting signatures of employees on union authorization cards.
In late September 1993, the Union filed a representation peti-
tion with the Board in Case 29±RC±8228 seeking to rep-
resent for the purposes of collective bargaining the Respond-
ent's employees in an appropriate unit. A hearing was held
in that case over several days from mid-October through
early December 1993. Romaniello appeared at the hearing onOctober 18 and 27 and November 17, 1993, on behalf of the
Union and testified as a witness in that proceeding on either
October 27 or November 17, 1993. While attending the hear-
ing Romaniello sat with the Union's ``representative and the
attorney.'' Romaniello testified that a few days prior to Octo-
ber 18, 1993, the first day he attended the hearing, he ad-
vised his supervisor, Tomanelli, that he was going to do so.2. InterrogationAccording to the testimony of Romaniello, who was theonly witness called by the General Counsel, on Friday, Octo-
ber 22, 1993, after finishing his work for the day, Roma-
niello returned to the Respondent's shop and went into Su-
pervisor Tomanelli's office to receive his paycheck.
Romaniello testified that Tomanelli then closed his office
door and asked Romaniello if he was going to attend the
``union hearings'' (Board hearing). After Romaniello replied
that he was going on Tuesday or Wednesday, Tomanelli said,
``[W]hy, what are you going to say about it.'' Romaniello
stated that he told Tomanelli, ``It all depends on what they
ask me, Mike you know,'' to which Tomanelli retorted,
``[A]re you being a wise guy, what are you playing stupid
with me.'' Romaniello explained to Tomanelli that the Union
had subpoenaed him as a witness and that he had to attend
the hearing but would let Tomanelli know which day he was
to appear to testify therein. Finally, Tomanelli said that it
was ``good'' that Romaniello would attend the hearing on
Tuesday or Wednesday because ``I'll be there too.'' Roma-
niello then received his paycheck and left.The Respondent's witnesses gave, however, a different ac-count of what had transpired. Tomanelli testified that in the
fall of 1993 he was approached by several employees, in-
cluding Romaniello, Thomas Odietus, and Rich Catone, who
asked him if they had to testify at the Board hearing because
they were directed to do so by the Union.1According toTomanelli, the employees indicated that they did not want totestify to help the Union. Tomanelli told them that he would
ask his supervisor, Scott Hansen,2about this and get back tothem. Tomanelli stated that after speaking to Hansen he met
with these employees the next day and advised them that
they did not have to testify at the hearing unless subpoenaed
to do so by one of the parties. Tomanelli then asked the em-
ployees to let him know if they received subpoenas and the
date they had to appear at the hearing, so that he could
schedule replacement drivers and helpers for that day.Tomanelli denied ever asking Romaniello or any other em-ployee regarding what they would testify about at the hearing
in the representation case, or that he ever had any conversa-
tion with Romaniello while distributing paychecks regarding
the ``National Labor Relations Board, subpoenas, testimony
or union matters.'' Moreover, Tomanelli testified that ``al-
ways on every occasion'' he distributed employee paychecks
only if the entire crew of a truck presented themselves to-
gether as a group in the office, otherwise Tomanelli waited
to dispense the paychecks until all members of the particular
truck crew were present, this being his office practice with-
out exception. Moreover, Tomanelli related that it is his pol-
icy not to permit employees into his office except to pick up
their paychecks.Employee Robert Cornand, who worked as a helper onRomaniello's truck from July 26 until December 1993, testi-
fied that during this entire time he, Romaniello, and the sec-
ond helper assigned to Romaniello's truck always picked up
their paychecks together because this was standard proce-
dure, that he never heard Tomanelli question Romaniello
about the NLRB or about his testimony to be given at a
Board hearing or about subpoenas, and that he had never ob-
served Romaniello and Tomanelli alone together in Toma-
nelli's office.While explaining, however, what happens after a truck re-turns at the end of the day, which is the truck is refueled
by the driver, the helpers clean the refuse hopper and wash
and dry the truck, the driver then garages the truck and fills
out the necessary paperwork in the office, whereupon the
men wash up and may change their clothes, this process tak-
ing about 30 minutes, Cornand acknowledged that when he
might be washing up in the bathroom Romaniello could be
in the vicinity of Tomanelli's office and Cornand would be
unable to see if Romaniello had entered the office until
Cornand exited the bathroom. Cornand also seemed to indi-
cate that he was not with Romaniello ``all the time when he
goes into the office.''The Respondent's other witness, yardman Steven Sicari(a/k/a Sonny), testified that during conversations with
Romaniello after Romaniello had been reinstated by the Re-
spondent on July 26, 1993, and occurring through November
1993, Romaniello told him that ``he never had any problems
with SSC.'' Regarding Romaniello's alleged sentiments
about the Union after his reinstatement, the Respondent made
an offer of proof that Sicari would also testify that, in sub-
stance, Romaniello had told him on a number of occasions
during September, October, and November 1993, that the 544DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Initially, Romaniello had testified that the man had said, ``[L]etme tell you something ... you don't understand. If you say one

word, just one word I'll burn you and your family and you and your
mother fÐking family in that house with you.... 
I'll burn you alldown.'' Moreover, in an affidavit given to a Board agent during the
investigative stage of these proceedings, dated October 27, 1993,
Romaniello stated that this man had said, ``[H]ey mother-fucker,
where do you think you're going?'' After Romaniello said that he
was going home and asked who the man was, he was told, ``[N]ever
mind who the fuck I am. Let me tell you something, you open your
mouth one time, you get on the stand and say one thing, I'll burn
you, that house and that rat-bastard family in it.''4There is no allegation in the complaint of unlawful discharge thatif proven by the General Counsel could require reinstatement with
backpay and interest. Additionally, Romaniello left the Respondent's
employ voluntarily under circumstances from which I cannot infer
that he might be seeking to get back at the Respondent or for re-
venge. Also, it seems to me that considering his now credited ac-
count of what occurred, it took some courage for him to testify as
he did in this case.Union was ``bothering and threatening'' him to talk to theFBI, the Department of Labor, and the Board, but that he did
not want to help the Union or ``get involved in any of this.''Sicari's job duties are ``like yard foreman.'' He worksfrom 5:30 a.m. to about 5 p.m., makes sure all the trucks
have returned to the Respondent's facility, monitors the
premises after Tomanelli leaves about 4 p.m. using
Tomanelli's office where the T.V. monitors are situated, and
locks up securing the premises before he leaves. Addition-
ally, according to Tomanelli's testimony, he and Sicari are
lifelong friends and he babysits for Sicari's children on occa-
sion.The record evidence also discloses that after an altercationwith a fellow employee, helper Kevin Stevenson, Romaniello
left the Respondent's employ.3. ThreatsRomaniello testified that on Tuesday, October 26, 1993, hereturned to the Respondent's facility between 4 and 4:30
p.m., after completing his pickup route, his being the last
truck in that day. Romaniello usually finishes his work about
2 p.m., but explained that his late arrival was due to the slow
work pace of the helpers on the truck. Later in his testimony,
however, Romaniello remembered that his late return to the
shop that day might have been due to the fact that Tomanelli
had directed him over the truck radio to return that afternoon
to Bayshore to retrieve a missed pickup.Tomanelli denied that he had ever called Romaniello overthe radio to direct him to return to Bayshore for either a
missed pickup or a followup visit. Cornand testified that dur-
ing the time he worked on Romaniello's truck as a helper,
they had never gone back to Bayshore regarding a missed
pickup stop, although he admitted that at times Tomanelli
had directed a truck to return to a customer's site if a pickup
had not been done properly, and that he could not hear all
the radio calls received in the truck cab from his position at
the back of the truck as helper. Moreover, a Town of Islip
dump slip shows that Romaniello was still out on the road
at 2:18 p.m. on October 26, 1993.Romaniello continued that by the time he returned to theRespondent's shop that day, Tomanelli, who usually leaveswork at 4 p.m., was gone and only Sonny Sicari was present
at the shop. After refueling and parking the truck and with
the helpers having left the premises, he completed his paper-
work, and proceeded to his car that was situated in the park-
ing lot on the side of the shop. As Romaniello neared his
automobile, it being the only car remaining in the parking
area, he observed two men sitting on the hood of his car. Al-
though Romaniello described these two men in some detail,
he did not know who they were, had never seen them before,
and never heard from them again after this incident.Romaniello related that as he was unlocking the car door,one of these men said to him, ``Hey motherfucker, where are
you going?'' When Romaniello replied that he was going
home, the man told him, ``Let me tell you something. If you
get on that fucking stand tomorrow and you say one fucking
word, I'll burn you and the fucking family of yours out of
that house.'' When Romaniello did not respond the man
asked, ``[D]o you hear me?'' After Romaniello said that he
had heard what was said, the man told him that he couldnow leave, which Romaniello did.3Romaniello did not re-port this incident to the Respondent or to any of his fellow
employees at the time.Cornand's testimony as relevant to the issue was that al-though Romaniello's truck usually returned to the Respond-
ent's facility about 3 p.m., this varied, and that he could not
with any certainty say what time the truck returned on any
given day. Cornand stated, however, that while he worked on
Romaniello's truck, they had never been the last truck to re-
turn to the shop. Cornand testified that he had never seen
any strangers in the Respondent's parking lot where his and
Romaniello's automobiles were parked. Interestingly,
Cornand related that after he and Romaniello began to work
on the same truck, Romaniello had asked him to ``watch me
go to my car, can you watch my back for me,'' and had told
Cornand that he was involved ``with a labor dispute,'' and
``having a problem.'' Sicari also testified that during the
months of September, October, and November 1993 he had
never observed any strangers on the parking lot or sitting on
the hood of a car, although he acknowledged that the parking
lot cannot be seen by anyone situated in Tomanelli's office
where he spends a good deal of his time monitoring the Re-
spondent's premises after Tomanelli leaves for the day at 4
p.m.B. Analysis and Conclusions1. CredibilityThe resolution of the issues presented in this case requiresa determination of the credibility of the respective witnesses.
After carefully considering the record evidence, I have based
my findings on my observation of the demeanor of the wit-nesses, the weight of the respective evidence, established and
admitted facts, inherent probabilities, and reasonable infer-
ences that may be drawn from the record as a whole.
Parkview Furniture Mfg. Co., 284 NLRB 947 (1987), andcases cited therein.I credit the testimony of Dennis Romaniello over that ofthe Respondent's witnesses for the reasons set forth below.
Romaniello testified in a direct, believable, and forthright
manner and, on analysis, seemed to have no apparent reason
to concoct the events he testified about unless they had actu-
ally occurred.4The Respondent in its brief points to certain 545SSC CORP.5It is reasonable to assume that if Tomanelli wanted to questionRomaniello about his testimony to be given at a Board hearing, he
would do so without any other employee being present and in a sur-
reptitious manner, especially in view of the prior case of unfair labor
practices involving the Respondent and himself, the outcome of that
case and its eventual settlement, and his obvious hostility towards
Romaniello's union activities.6In support of Tomanelli's testimony regarding this the Respond-ent made an ``offer of proof'' that its witness, employee Steven
Sicari would testify that Romaniello had told him that the Union was
``bothering or threatening'' him to make Romaniello talk to the De-
partment of Labor, the NLRB, and the FBI, but that Romaniello said
that he did not want to help the Union. Romaniello's conduct in sup-
port of the Union at the representation hearing, however, would con-
tradict this and, as indicated hereinafter, I found Sicari to be a biased
witness.``discrepancies'' between Romaniello's testimony on directand cross-examination and with an affidavit he gave to a
Board agent regarding the account of his conversation with
Tomanelli on October 22, 1993, and the threats made against
him on October 26, 1993, by two unknown persons. In re-
viewing these ``discrepancies,'' however, I found that al-
though there was some change in the wording, Romaniello
basically gave similar accounts of what occurred on these oc-
casions and that the ``discrepancies'' or inconsistencies
present are insufficient to warrant the discrediting of his tes-
timony.Furthermore, the testimony of the Respondent's witness,Michael Tomanelli, also contained some inconsistencies and,
although I found these to be insufficient in and of itself to
engender disbelieve, when considered along with his prob-
able bias in this case, and the questionable plausibility of
some of his testimony influenced my finding that he was not
a credible witness. Tomanelli is the Respondent's overall on-
the-job supervisor of its employees, he appears from the evi-
dence not to be favorably disposed towards the Union, and
he is admittedly is a lifelong friend of the Respondent's own-
ers and their families.Moreover, Tomanelli's testimony was framed in absoluteterms seemingly designed with the sole purpose of advancing
the Respondent's contention. For example, Tomanelli testi-
fied that he never allowed employees to enter his office to
speak to him and never distributed paychecks to employees
unless all the workers on an individual truck came into his
office together to receive their pay. It would seem incredible
that circumstances arising in the course of a workday and
over a period of months would not give rise to exceptions
to Tomanelli's rules or prohibitions and that this never had
occurred. Although, Robert Cornand, a helper on Roma-
niello's truck and a witness for the Respondent, testified that
he had never observed Romaniello alone with Tomanelli in
his office or received his paycheck without Romaniello being
present, in a somewhat changeable and contradictory manner
Cornand also testified that he was not always present when
Romaniello was in Tomanelli's office or constantly with
Romaniello after they returned to the shop.5Tomanelli also testified that the only conversation he hadwith employees regarding the Board's representation case
and their attendance therein was when employees Roma-
niello, Tommy Odietus, and Rich Catone came to him to
seek advice about how to avoid testifying on behalf of the
Union in that proceeding. Tomanelli spoke to his supervisor,
Scott Hansen, about this and then told these employees that
they did not have to testify unless subpoenaed to do so and
to notify him if this occurred. The plausibility of this hap-
pening as testified to by Tomanelli is placed in question
when considered in the light that these three employees had
been terminated by Tomanelli previously, allegedly because
of their union activities, in a somewhat vicious manner, andreinstated by court order. Romaniello attended the representa-
tion hearing on several occasions, sitting with the Union's at-torney and its representative, and he testified therein in sup-port of the Union. Also, although Hanson was present on
each of the hearing days in the instant case he was never
called as a witness to corroborate the part of Tomanelli's tes-
timony applicable to him.6With regard to the Respondent's two other witnesses, em-ployees Robert Cornand and Steven Sicari, I do not credit
their testimony when it conflicts with Romaniello's.
Cornand's testimony contained some inconsistencies that
again could be interpreted as seemingly designed specifically
to support the Respondent's case. Cornand testified that
while working as a helper on Romaniello's truck they never
returned to the shop later than 3 p.m., this being offered to
contradict Romaniello's testimony that on October 26, 1993,
he had returned to the shop shortly after 4 p.m., and there-
after experienced an encounter with the two unknown per-
sons who threatened him. On cross-examination Cornand ad-
mitted, however, that while 3 p.m. was the usual time
Romaniello's truck returned to the shop, it did vary, and
Cornand could not with exactness state the time of return of
the truck on any given day because he does not record his
time. Moreover, this latter testimony by Cornand was contra-
dicted by the Respondent's own witnesses, Tomanelli and
Sicari, who testified that employees were required to punch
a timeclock when they reported for work and at the end of
their workday.And, as set forth hereinbefore, Cornand testified that hecould recall no time when he observed Romaniello alone
with Tomanelli in Tomanelli's office and without the pres-
ence of himself and the other helper assigned to
Romaniello's truck. Yet Cornand also testified that when the
truck returns to the shop the helpers wash it down and thenthey clean up and change their clothes in the bathroom out-
side the presence of truckdriver Romaniello, who is else-
where on the premises, and that Cornand was not present at
all the times while Romaniello was in Tomanelli's office, al-
though he maintained that this had never happened during
the time he was assigned to Romaniello's truck as far as he
had observed.Sciari, who acts as ``yard foreman'' monitors the Re-spondent's premises and oversees the return of any trucks
still out on their collection routes after Tomanelli leaves
work at 4 p.m. Sciari then closes and locks the shop before
leaving the facility at 5 p.m. Although Sciari testified that he
had never observed any strangers sitting on a car in the Re-
spondent's parking lot during the months of September, Oc-
tober, and November 1993, he acknowledged that from
Tomanelli's office, where he is situated after 4 p.m., you
cannot see the parking area where Romaniello customarily
parks his vehicle. Moreover, Sciari admitted to a lifelong
friendship with Tomanelli, who on occasion babysits for
Sciari's children. In addition it appears that Sciari's testi-
mony in part supported Romaniello's account of what oc- 546DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7It should be noted that Tomanelli had previously dischargedRomaniello allegedly for his union activity with the admonition to
``get the fuck off the property,'' which implies some antiunion ani-
mus. Thus Tomanelli's adding that he would also be present at the
Board hearing on the days that Romaniello was to appear further
adds to the coercive nature of this interrogation and tend to both in-hibit Romaniello's attendance and testimony at the hearing interfer-
ing with his right to participate in Board processes.curred on October 26, 1993, when he was threatened by thetwo unidentified men. Note that according to Romaniello's
account Tomanelli had already left the premises because it
was after 4 p.m., and Sciari testified that part of his duties
entailed making sure that all the trucks had returned to the
facility and were secure after Tomanelli had left at 4 p.m.,
and before he closed up at 5 p.m., which would indicate to
me that trucks did return to the Respondent's premises on
occasion after 4 p.m. and why not Romaniello's.2. InterrogationIn Rossmore House, 269 NLRB 1176 (1984), affd. 760F.2d 1006 (9th Cir. 1985), the Board reiterated the basic test
for evaluating whether interrogations violate Section 8(a)(1)
of the Act established in Blue Flash Express, 109 NLRB 591(1954): whether under all the circumstances the interrogation
reasonably tends to restrain, coerce, or interfere with rights
guaranteed by the Act. The Board then stated in RossmoreHouse, supra at 1177:Our view is consonant with that expressed by theSeventh Circuit, Court of Appeals in Midwest Stock Ex-change v. NLRB [635 F.2d 1255, 1267 (7th Cir. 1980)]:It is well established that the interrogation of em-ployees is not illegal per se. Section 8(a)(1) of the
Act prohibits employers only from activity which in
some manner tends to restrain, coerce or interfere
with employee rights. To fall within the ambit of
Section 8(a)(1), either the words themselves or thecontext in which they are used must suggest an ele-
ment of coercion or interference.Thus, the surrounding circumstances of the interrogation de-termines its unlawfulness and the Board will consider the
time, place, personnel involved, and the known position of
the employer, in making such a determination. TeamstersLocal 633 (Bulk Haulers) v. NLRB, 509 F.2d 490 (D.C. Cir.1974); Sunnyvale Medical Clinic, 277 NLRB 1217 (1985);Rossmore House, supra.According to the credited testimony of Romaniello, a fewdays before he was scheduled to testify at a Board represen-
tation hearing, his overall supervisor, Tomanelli, questioned
him alone in Tomanelli's office, about whether he was going
to attend the Board hearing and about what he was going to
say as a witness therein. When Romaniello answered in a
vague manner to the latter question, Tomanelli accused him
of being a ``wise guy'' and playing ``stupid'' and then
Tomanelli advised Romaniello that he would also be present
at the hearing on the same days as Romaniello. Under these
circumstances, I find that Tomanelli's questioning of
Romaniello about his cooperation with Board processes had
a reasonable tendency to coerce Romaniello within the mean-
ing of Section 8(a)(1) of the Act and was therefore violative
thereof.7Bradford Coca-Cola Bottling Co., 307 NLRB 647(1992); Metalite Corp., 308 NLRB 266 (1992); WindsorCastle Health Care Facilities, 310 NLRB 579 (1993).3. ThreatsHaving credited Romaniello's testimony in this case, thethreats of bodily harm and property damage to himself and
his family, should he testify at the Board representation hear-
ing would, clearly be a violation of Section 8(a)(1) of the
Act if it could be shown that the two unidentified men who
had threatened Romaniello were acting as agents of the Re-
spondent at the time the threats were made. The question of
an employer's liability under the Act for the conduct of an-
other is determined in accordance with the ``ordinary law of
agency.'' See Longshoremen ILWU (Sunset Line), 79 NLRB1478 (1948). Also see Longshoremen ILA (Coastal Stevedor-ing), 313 NLRB 412 (1993).In D.G. Real Estate, 312 NLRB 999 (1993), the Boardstated:In determining apparent authority, the Board appliesthe standard endorsed in Dentech Corp., 294 NLRB924, 925 (1989), quoting from Service Employees Local87 (West Bay Maintenance), 291 NLRB 82 (1988):Apparent authority is created through a manifesta-tion by the principal to a third party that supplies a
reasonable basis for the latter to believe that the prin-
cipal has authorized the alleged agent to do the acts
in question. NLRB v. Donkin's Inn, 532 F.2d 138,141 (9th Cir. 1976); Alliance Rubber Co., 286 NLRB645, 646 fn. 4 (1987). Thus, either the principal must
intend to cause the third person to believe that the
agent is authorized to act for him, or the principal
should realize that this conduct is likely to create
such a belief. Restatement 2d, Agency Section 27
(1958), Comment. Two conditions, therefore, must
be satisfied before apparent authority is deemed cre-
ated: (1) there must be some manifestation by the
principal to a third party, and (2) the third party must
believe that the extent of the authority granted to the
agent encompasses the contemplated activity.Also see Great American Products, 312 NLRB 962 (1993);Allegany Aggregate, 311 NLRB 1165 (1993). The burden ofproving any type of agency relationship is on the party as-
serting the relationship. Millard Processing Services, 304NLRB 770, 771 (1991).Applying these principles to this case, I find that the Gen-eral Counsel did not meet the burden of establishing agency,
apparent or otherwise, or management responsibility for the
acts of the two unidentified men. Nevertheless, in my mind,
the circumstances present in this case does give rise to a
strong suspicion that these men engaged in such unlawful
conduct with the Respondent's knowledge, sponsorship, or
approval. The record evidence shows that the Respondent
was aware of approximately when Romaniello was to testify
at the representation hearing and also of Romaniello's union
sentiments, despite its denial of the latter. The Respondent
acknowledged that strangers were not permitted to loiter on 547SSC CORP.8If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.9If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''its premises and has surveillance cameras placed on the prop-erty as a security measure. Additionally, the Respondent's fa-
cility is located in a fairly isolated area and is not the type
of business enterprise wherein customers will come and go
on the premises. Moreover, the employees including
Romaniello generally park their cars in the same location
daily in the parking area and are aware of who owns which
car. Although the area surrounding the Respondent's facility,
including the parking areas, are unfenced and open to anyone
wishing to come thereon, Romaniello's automobile was the
only car left in the parking area at the time the threats were
made against him. Interestingly, prior to this incident,
Romaniello had asked Cornand to ``watch my back for me''
when he went to his car at the end of his workday and when-
ever Cornand was present, indicating a fear on Romaniello's
part that harm could come to him because of his involvement
in the ``labor dispute.''Suspicion, however, even if present to a significant degree,is not evidence. Importantly, no member of management or
any supervisor was witness to this event, nor did Romaniello
report the incident to the Respondent so that it could be
shown that the Respondent in some way had knowledge of
the unlawful act, had acknowledged it and indicated sponsor-
ship or disavowal thereof, or approved or disapproved of
such action. Although it can be argued that Romaniello
might believe from what had transpired that the Respondent
was responsible for the acts of the two unidentified men who
had threatened him and his family, yet the General Counsel
has failed to show some actual manifestation on the part of
the Respondent to establish the apparent authority of those
men to act on its behalf at the time of this occurrence. FarmFresh, Inc., 301 NLRB 907 (1991); D.G. Real Estate, supra.Also note, Conair Corp., 261 NLRB 1189 fn. 464 (1982).Accordingly, because of the failure of proof in this regard,I am constrained to conclude that the General Counsel has
not proved a violation of Section 8(a)(1) of the Act by the
conduct of the two unidentified men in threatening
Romaniello and his family with physical harm and property
damage.IV. THEEFFECTOFTHEUNFAIRLABORPRACTICES
ONCOMMERCE
The activities of the Respondent, set forth in section IIIabove, occurring in connection with the Respondent's oper-
ations described in section I above, have a close and intimate
relationship to trade, traffic, and commerce among the sev-
eral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. THEREMEDY
Having found that the Respondent has engaged in certainunfair labor practices, I shall recommend that it be ordered
to cease and desist therefrom, and to take certain affirmative
action designed to effectuate the policies of the Act.Because of the nature of the unfair labor practices foundherein, and in order to make effective the interdependent
guarantees of Section 7 of the Act, I recommend that the Re-
spondent be ordered to refrain from in any like or relatedmanner abridging any of the rights guaranteed employees bySection 7 of the Act. The Respondent should also be re-
quired to post the customary notice.CONCLUSIONSOF
LAWl. The Respondent, SSC Corp., is now, and has been at alltimes material, an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act.2. The Union, Local 813, International Brotherhood ofTeamsters, AFL±CIO is a labor organization within the
meaning of Section 2(5) of the Act.3. By interrogating its employees concerning their upcom-ing testimony to be given to the National labor Relations
Board, the Respondent has interferred with, restrained, and
coerced its employees in the exercise of their Section 7 rights
in violation of Section 8(a)(1) of the Act.4. The Respondent has not otherwise violated the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended8ORDERThe Respondent, SSC Corp., Holtsville, New York, its of-ficers, agents, successors, and assigns, shall1. Cease and desist from
(a) Interrogating its employees concerning their upcomingtestimony to be given to the National Labor Relations Board.(b) In any like or related manner interferring with, re-straining, or coercing employees in the exercise of rights
guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post at its Holtsville facility, Suffolk County, State ofNew York, copies of the attached notice marked ``Appen-
dix.''9Copies of the notice, on forms provided by the Re-gional Director for Region 29, after being signed by the Re-
spondent's authorized representative, shall be posted by the
Respondent immediately upon receipt and maintained for 60
consecutive days in conspicuous places including all places
where notices to employees are customarily posted. Reason-
able steps shall be taken by the Respondent to ensure that
the notices are not altered, defaced, or covered by any other
material.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply. 548DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentSection 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protectedconcerted activities.WEWILLNOT
interrogate our employees concerning theirupcoming testimony to be given to the National Labor Rela-
tions Board.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.SSC CORP.